             Case 4:20-cv-00707-BRW Document 13 Filed 06/25/20 Page 1 of 1

                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

SHAWN SMITH, on behalf of himself and
all others similarly situated                                                                          PLAINTIFF

VS.                                           4:20-CV-00707-BRW

SOUTHERN FARM BUREAU
CASUALTY INSURANCE COMPANY                                                                           DEFENDANT

                                                       ORDER

         Pending is Defendant’s Motion to Dismiss (Doc. No. 4). Plaintiff has responded and

Defendant has replied.1 For the reasons set out below, the motion is GRANTED.

         Plaintiff’s complaint sets out causes of action for break of contract and declaratory

judgment related to Defendant’s valuation of loss claims. Essentially, both claims are based on

Arkansas Insurance Rule & Regulation 43. Recognizing that there is no private cause of action

to enforce Regulation 43,2 Plaintiff claims that a “conformity clause” in the insurance contract

paves the way for a breach of contract issue. However, attempts to use a “conformity clause” to

create a private cause of action where none exists has been rejected by the Eighth Circuit.3

         IT IS SO ORDERED this 25th day of June, 2020.

                                                                  Billy Roy Wilson
                                                                  UNITED STATES DISTRICT JUDGE



         1
          Doc. Nos. 9, 12.
         2
           Castenada v. State Farm Mut. Ins. Co., No. 5:17-CV-05105, 2017 WL 11393328, at *2 (W.D. Ark. Sept.
26, 2017) (“The Trade Practices Act does not create a remedy for insureds, and there is no language in either Ark
Code Ann. § 23-89-211 or the insurance code’s Trade Practices Act indicating that the legislature had any other
purpose than to regulate insurers. Because State Farm does not owe a duty to an individual under this statute, but
rather to the state, the insured does not have a private right of action for a breach of that duty.”) (citing Design
Professionals Ins. Co. v. Chicago Ins. Co., 454 F.3d 906, 911-12 (8th Cir. 2006).
         3
          Nelson v. Am. Family Mut. Ins. Co., 899 F.3d 475, 480 (8th Cir. 2018) (“We decline to incorporate a
statutory duty into the Policy where the contractual provisions about replacement cost are unambiguous and where
the relevant insurance statutes do not create a private right of action.”); Palmer v. Illinois Farmers Ins. Co., 666 F.3d
1081, 1085 (8th Cir. 2012) (holding that a conformity clause would not create a breach of contract claim when the
breach was based on a statute that did not have a private right of action).

                                                           1
